     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW CASTANEDA,                                Case No. 1:20-cv-01088-BAM (PC)
12                       Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                        RANDOMLY ASSIGN DISTRICT JUDGE
13            v.
                                                        FINDINGS AND RECOMMENDATIONS
14    BARTON, et al.,                                   REGARDING DISMISSAL OF CERTAIN
                                                        CLAIMS AND DEFENDANTS
15                       Defendants.
                                                        (ECF No. 10)
16
                                                        FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff Matthew Castaneda (“Plaintiff”) is a state prisoner proceeding pro se and in
19   forma pauperis in this civil rights action under 42 U.S.C. § 1983. The Court screened Plaintiff’s
20   complaint and granted leave to amend. Plaintiff’s first amended complaint, filed on August 23,
21   2021, is currently before the Court for screening. (ECF No. 10.)
22   I.     Screening Requirement and Standard
23          The Court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

25   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

26   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

27   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

28          A complaint must contain “a short and plain statement of the claim showing that the
                                                        1
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 2 of 8


 1   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 2   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 3   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 4   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as

 5   true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc.,

 6   572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 7           To survive screening, Plaintiff’s claims must be facially plausible, which requires

 8   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

 9   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S. Secret

10   Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted unlawfully

11   is not sufficient, and mere consistency with liability falls short of satisfying the plausibility

12   standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

13   II.     Plaintiff’s Allegations

14           Plaintiff is currently housed at California Substance Abuse Treatment Facility (“SATF”),
     in Corcoran, California where the events in the complaint are alleged to have occurred. Plaintiff
15
     names the following defendants: (1) Stu Sherman, Warden of SATF; (2) Jason Collins, Warden
16
     of CDW; (3) R. Goulart, Correctional Sergeant of SATF; (4) M. Denning, Associate Warden of
17
     SATF; (5) Owens, Lieutenant Correctional Officer of SATF; (6) Lepe, Sergeant of SATF; (7) V.
18
     Medina, Correctional Officer of SATF; (8) Boyd, Assistant Food Manager at SATF; (9) M. Rea,
19
     Supervisory Cook II at SATF.
20
             Plaintiff alleges on December 28, 2017, Plaintiff arrived at SATF. On December 29,
21
     2017, Plaintiff saw how extremely hazardous the conditions were in Facility A dining hall.
22
     Plaintiff saw mice fall from the ceiling onto the floor and tables and Plaintiff could smell the odor
23
     of “wet dog hair.” When it rained, Plaintiff saw water flowing along the sides of the walls where
24
     crates lined with trash bags would catch water and spill out onto the floor. During Plaintiff’s work
25
     hours, he would experience dizziness, nausea, coughing, the feeling of hair on his tongue, and
26
     irregular heartbeat. These symptoms continued after work hours.
27
             After a year and a half of the remedial measures taken by CDCR staff and officials, the
28
                                                          2
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 3 of 8


 1   dining hall remained open and under these conditions until the Superior Court of Kings County
 2   ordered the defendants to cease use of the dining hall.
 3            Each individual named violated Plaintiff’s rights and knew of the conditions in Facility A
 4   dining hall. Warden Sherman bears responsibility or the custody, treatment, training, and

 5   discipline of all inmates under his charge. M. Denning should have taken necessary actions to fix

 6   the conditions of the dining hall before the Superior Court intervened. Owens admitted that he

 7   saw inmates eating in the dining hall under these conditions and as an employee, he is also

 8   responsible for the safe custody of inmates, as are R. Goulart and V. Medina. Plaintiff should

 9   have been allowed to get a job change to remove him from the situation, and he was forced to

10   continue working in a hazardous environment. Plaintiff contacted C. Boyd and M. Rea and they

11   did not act reasonably to ensure compliance with health and safety.

12            Plaintiff is seeking compensatory and punitive damages.

13   III.     Discussion

14            A. Eighth Amendment – Conditions of Confinement
              The Eighth Amendment protects prisoners from inhumane methods of punishment and
15
     from inhumane conditions of confinement. Farmer v. Brennan, 511 U.S. 825 (1994); Morgan v.
16
     Morgensen, 465 F.3d 1041, 1045 (9th Cir. 2006). Thus, no matter where they are housed, prison
17
     officials have a duty to ensure that prisoners are provided adequate shelter, food, clothing,
18
     sanitation, medical care, and personal safety. Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir.
19
     2000) (quotation marks and citations omitted). To establish a violation of the Eighth
20
     Amendment, the prisoner must “show that the officials acted with deliberate indifference . . .”
21
     Labatad v. Corrs. Corp. of Amer., 714 F.3d 1155, 1160 (9th Cir. 2013) (citing Gibson v. Cty. of
22
     Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)).
23
              The deliberate indifference standard involves both an objective and a subjective
24
     prong.    First, the alleged deprivation must be, in objective terms, “sufficiently serious.”
25
     Farmer at 834. Second, subjectively, the prison official must “know of and disregard an
26
     excessive risk to inmate health or safety.” Id. at 837; Anderson v. Cty. of Kern, 45 F.3d
27
     1310, 1313 (9th Cir. 1995).
28
                                                         3
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 4 of 8


 1           Objectively, extreme deprivations are required to make out a conditions-of-confinement
 2   claim and only those deprivations denying the minimal civilized measure of life’s necessities are
 3   sufficiently grave to form the basis of an Eighth Amendment violation. Hudson v. McMillian,
 4   503 U.S. 1, 9 (1992). Although the Constitution “‘does not mandate comfortable prisons,’”

 5   Wilson v. Seiter, 501 U.S. 294, 298 (1991), “inmates are entitled to reasonably adequate

 6   sanitation, personal hygiene, and laundry privileges, particularly over a lengthy course of time,”

 7   Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989).

 8           For the objective prong, liberally construing the allegations, Plaintiff has demonstrated in

 9   the complaint that the adverse conditions of confinement are sufficiently serious to state a claim.

10   “A lack of sanitation that is severe or prolonged can constitute an infliction of pain within the

11   meaning of the Eighth Amendment.” Anderson v. Cnty. of Kern, 45 F.3d 1310, 1314 (9th Cir.

12   1995). Plaintiff alleges the conditions were so bad the Superior Court ordered the dining hall shut

13   down.

14           Deliberate indifference is established only when “the official knows of and disregards an
     excessive risk to inmate health or safety; the official must both be aware of the facts from which
15
     the inference could be drawn that a substantial risk of serious harm exists, and he must also draw
16
     that inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). In other words, “[i]f a prison
17
     official should have been aware of the risk, but was not, then the official has not violated the
18
     Eighth Amendment, no matter how severe the risk.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th
19
     Cir.2004) (citing Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1187 (9th Cir.2002)
20
     (internal quotations omitted); Farmer, 511 U.S. at 839 (reasoning that deliberate indifference
21
     analysis must focus on “what a defendant's mental attitude actually was”). Moreover, a “prisoner
22
     must set forth specific facts as to each individual defendant's deliberate indifference.” Leer v.
23
     Murphy, 844 F.2d 628, 634 (9th Cir.1988) (emphasis added). “This is not an easy test for
24
     [p]laintiffs to satisfy.” Hallett v. Morgan, 296 F.3d 732, 745 (9th Cir.2002). A heightened
25
     pleading standard applies to the subjective prong of Eighth Amendment claims: the plaintiff must
26
     make nonconclusory allegations supporting an inference of unlawful intent. Alfrey v. United
27
     States, 276 F.3d 557, 567-68 (9th Cir. 2002) (applying standard to Bivens Eighth Amendment
28
                                                        4
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 5 of 8


 1   claim).
 2             As to the subjective prong, Plaintiff fails to satisfy this second prong, i.e., that Defendants
 3   possess a sufficiently culpable state of mind. A prison official cannot be held liable under the
 4   Eighth Amendment for denying an inmate humane conditions of confinement unless the standard

 5   for criminal recklessness is met, i.e., the official knows of and disregards an excessive risk to

 6   inmate health or safety. Plaintiff seems to allege Defendants knew or should have known of the

 7   condition. However, grouping all Defendants or listing them in a laundry list of names, does not

 8   state what each individual knew. Moreover, these allegations are alleged conclusory without

 9   factual basis. These allegations are insufficient to allege subjective knowledge by each of the

10   individuals named in the complaint. While a pro se pleading is liberally construed, Defendants

11   are entitled to know what conduct they engaged in which violated Plaintiff’s constitutional rights.

12   See also Krainskin v. Nev. Ex rel. Bd. Of Regents of Nev. Sys. Of Higher Educ., 616 F.3d 963, 969

13   (9th Cir. 2010) (dismissing complaint because plaintiff “merely alleged in a conclusory fashion

14   that the officers ‘knew or should have known’ ” of the violation); Sullivan v. Biter, 2017 WL
     1540256, at *1 (E.D. Cal. Apr. 28, 2017) (“Conclusory allegations that various prison officials
15
     knew or should have known about constitutional violations occurring against plaintiff simply
16
     because of their general supervisory role are insufficient to state a claim under 42 U.S.C. §
17
     1983.”).
18
               Plaintiff cannot demonstrate liability solely based on an individual's supervisorial role.
19
     Under Section 1983, supervisory officials are not liable for actions of subordinates on any theory
20
     of vicarious liability. Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013) (citation and
21
     internal quotation marks omitted); Iqbal, 556 U.S. at 676. “To state a claim for a constitutional
22
     violation under Section 1983, a plaintiff “must plead facts sufficient to show that [his] claim has
23
     substantive plausibility.” Johnson v. City of Shelby, 135 S. Ct. 346, 347 (2014) (citing Bell
24
     Atlantic Corp., 550 U.S. at 544; Iqbal, 556 U.S. at 662). Government officials are not liable under
25
     § 1983 for their subordinates' unconstitutional conduct based on respondeat superior or another
26
     theory of vicarious liability, and plaintiff is required to plead that “each Government-official
27
     defendant, through the official's own individual actions, has violated the Constitution.” See Iqbal,
28
                                                           5
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 6 of 8


 1   556 U.S. at 676; see also Monell, 436 U.S. at 691 (finding no vicarious liability for a municipal
 2   “person” under 42 U.S.C. § 1983). “A supervisory official, such as a warden, may be liable under
 3   Section 1983 only if he was personally involved in the constitutional deprivation, or if there was a
 4   sufficient causal connection between the supervisor's wrongful conduct and the constitutional

 5   violation.” See Henry v. Sanchez, 923 F. Supp. 1266, 1272 (C.D. Cal. 1996).

 6          Plaintiff’s vague and conclusory statement that officials were aware of his

 7   unconstitutional conditions of confinement are insufficient to give rise to a constitutional

 8   violation. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 9          Nonetheless, the Court does not ignore that other cases in this District have found

10   cognizable claims against Defendants Sherman for conditions of confinement for failure to repair

11   various roofs at SATF. See Nargiz v. Sherman, No. 1:19-CV-01173 AWI GSA(PC), 2021 WL

12   325412, at *8 (E.D. Cal. Feb. 1, 2021), report and recommendation adopted, No. 1:19-CV-

13   001173 AWI GSA(PC), 2021 WL 1238296 (E.D. Cal. Apr. 2, 2021) (This case proceeds on

14   Plaintiff's First Amended Complaint filed on October 1, 2020 against Defendants Stuart Sherman
     and Richard Milan on Plaintiff's claim for adverse conditions of confinement under the Eighth
15
     Amendment, but no other claims); Rayford v. Sherman, No. 1:19-CV-00225 AWI GSA(PC),
16
     2021 WL 289375, at *12 (E.D. Cal. Jan. 28, 2021), report and recommendation adopted, No.
17
     1:19-CV-00225 AWI GSA(PC), 2021 WL 876998 (E.D. Cal. Mar. 9, 2021) (Plaintiff may
18
     proceed in this case with his cognizable claims against defendant Stu Sherman and Richard
19
     Milam for adverse conditions of confinement in violation of the Eighth Amendment); Leos v.
20
     Sherman, No. 1:20-CV-00528 NONE BAM(PC), 2020 WL 6261623, at *5 (E.D. Cal. Oct. 23,
21
     2020), report and recommendation adopted, No. :120-CV-00528 NONE BAM(PC), 2020 WL
22
     7185905 (E.D. Cal. Dec. 7, 2020) (the Court finds that Plaintiff's complaint states a cognizable
23
     claim for unconstitutional conditions of confinement in violation of the Eighth Amendment
24
     against Defendants Sherman and Milan).
25
            Here, Plaintiff alleges the conditions were so bad the Superior Court ordered the dining
26
     hall shut down. Based on the above, and liberally construing the allegations, Plaintiff states a
27
     cognizable claim against Defendant Sherman, in his individual capacity, for unconstitutional
28
                                                        6
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 7 of 8


 1   conditions of confinement in violation of the Eighth Amendment
 2           B. Conspiracy
 3           It is unclear if Plaintiff attempts to bring a claim for conspiracy in violation of 42 U.S.C. §
 4   1983.

 5           A conspiracy claim brought under Section 1983 requires proof of “an agreement or

 6   meeting of the minds to violate constitutional rights,” Franklin v. Fox, 312 F.3d 423, 441 (9th

 7   Cir. 2001) (quoting United Steel Workers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540–41

 8   (9th Cir. 1989) (citation omitted) ), and an actual deprivation of constitutional rights, Hart v.

 9   Parks, 450 F.3d 1059, 1071 (9th Cir. 2006) (quoting Woodrum v. Woodward County, Okla., 866

10   F.2d 1121, 1126 (9th Cir. 1989) ). “To be liable, each participant in the conspiracy need not know

11   the exact details of the plan, but each participant must at least share the common objective of the

12   conspiracy.” Franklin, 312 F.3d at 441 (quoting United Steel Workers, 865 F.2d at 1541).

13           The Ninth Circuit requires a plaintiff alleging a conspiracy to violate civil rights to “state

14   specific facts to support the existence of the claimed conspiracy.” Olsen v. Idaho State Bd. of
     Med., 363 F.3d 916, 929 (9th Cir. 2004) (citation and internal quotation marks omitted)
15
     (discussing conspiracy claim under § 1985); Burns v. County of King, 883 F.2d 819, 821 (9th Cir.
16
     1989) (“To state a claim for conspiracy to violate one's constitutional rights under section 1983,
17
     the plaintiff must state specific facts to support the existence of the claimed conspiracy.” (citation
18
     omitted)).
19
             Plaintiff's allegations of conspiracy under § 1983 fail to state a claim because his
20
     allegations are conclusory and merely speculative. Plaintiff does not provide any specific facts
21
     showing that any of the Defendants had an agreement to violate his constitutional rights
22
     IV.     Conclusion and Order
23
             Based on the above, the Court finds that Plaintiff’s first amended complaint states a
24
     cognizable claim for unconstitutional conditions of confinement in violation of the Eighth
25
     Amendment against Defendant Sherman. However, Plaintiff’s complaint fails to state any other
26
     cognizable claims for relief. Despite being provided with the relevant pleading and legal
27
     standards, Plaintiff has been unable to cure the remaining deficiencies and further leave to amend
28
                                                         7
     Case 1:20-cv-01088-NONE-BAM Document 12 Filed 09/03/21 Page 8 of 8


 1   is not warranted. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
 2

 3          Accordingly, the Clerk of the Court is HEREBY DIRECTED to randomly assign a district
 4   judge to this action.

 5          For the reasons stated above, IT IS HEREBY RECOMMENDED as follows:

 6          1. This action proceed on Plaintiff’s first amended complaint, filed on August 23, 2021

 7               (ECF No. 10), for unconstitutional conditions of confinement in violation of the

 8               Eighth Amendment against Defendant Sherman;

 9          2. All other claims and defendants be dismissed from this action based on Plaintiff’s

10               failure to state claims upon which relief may be granted.

11   These Findings and Recommendation will be submitted to the United States District Judge

12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

13   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

14   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
     Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
15
     specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”
16
     on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,
17
     923 F.2d 1391, 1394 (9th Cir. 1991)).
18

19
     IT IS SO ORDERED.
20
21      Dated:     September 3, 2021                          /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       8
